


Exhibit 10.14

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
15th day of May, 2013 (the “Effective Date”) by and between Royal Gold, Inc., a
Delaware corporation (the “Company”), and Karli Anderson (the “Executive”).

 

Recitals

 

A.                                           The Company desires to employ
Executive as Vice President, Investor Relations of the Company, and Executive
desires to accept such employment with the Company in said capacity, subject to
the at-will employment relationship between the Company and Executive; and

 

B.                                           Each party desires to set forth in
writing the terms and conditions of their understandings and agreements.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations contained herein, and other good and valuable consideration, the
receipt and adequacy of which the Company and Executive hereby acknowledge, the
Company and Executive hereby agree as follows:

 

Agreement

 

1.                                      Position.

 

(a)                                 The Company agrees to employ Executive in
the position of Vice President, Investor Relations.  Executive shall serve and
perform the duties which may from time to time be assigned to her by the
President and/or the Board of Directors of the Company (the “Board”).  The Board
may delegate its authority to take any action under this Agreement to the
Compensation, Nominating and Corporate Governance Committee of the Board (the
“Compensation Committee”).

 

(b)                                 Executive agrees to serve as Vice
President, Investor Relations and agrees that she will devote her best efforts
and full business time and attention to the Company.  Executive agrees that she
will faithfully and diligently carry out the duties of the Vice
President, Investor Relations.  Executive further agrees to comply with all
Company policies as in effect from time to time and to comply with all laws,
rules and regulations, including, but not limited to, those applicable to the
Company.

 

(c)                                  Executive agrees to travel as necessary to
perform her duties under this Agreement.

 

(d)                                 Nothing herein shall preclude Executive from
(i) serving as a member of the board of directors of up to two (2) for-profit
businesses; (ii) serving as a member of the board of directors of such other
affiliated or non-affiliated entities at the request of the Board;
(iii) engaging in charitable and community activities; (iv) participating in
industry and trade

 

1

--------------------------------------------------------------------------------


 

organization activities; and (v) managing her and her family’s personal
investments and affairs; provided, that such activities do not (x) materially
interfere with the regular performance of her duties and responsibilities under
this Agreement or (y) constitute activities that compete with the business of
Company.

 

2.                                      Term.  The term of this Agreement shall
commence on the Effective Date and continue until September 15, 2013 (the
“Term”), unless otherwise terminated pursuant to Section 4 of this Agreement. 
Executive’s continued employment after the expiration of the Initial Term shall
be in accordance with and governed by this Agreement, unless modified by the
parties to this Agreement in writing.

 

3.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  The Company shall pay
Executive a base salary of $250,000 per year (“Base Salary”).  The Base Salary
may be increased annually by an amount as may be approved by the Board or the
Compensation Committee, and, upon such increase, the increased amount shall
thereafter be deemed to be the Base Salary for purposes of this Agreement.

 

(b)                                 Bonus Opportunities.  For each fiscal year
during the Term, Executive shall be eligible to be considered to receive
incentive compensation (an “Annual Bonus”) from the Company in an amount
determined by the Board or the Compensation Committee and in accordance with the
Company’s compensation policies and practices as in effect from time to time.

 

(c)                                  Long-Term Incentive Award Opportunities. 
Executive shall be eligible to participate throughout the Term in the Company’s
2004 Omnibus Long-Term Incentive Plan (the “LTIP”) or other equity incentive
plans as may be in effect from time to time (the “Equity Incentive Plans”), in
accordance with the Company’s compensation policies and practices as in effect
from time to time and the terms and provisions of the LTIP or other Equity
Incentive Plan.

 

(d)                                 Payment.  Payment of all compensation to
Executive hereunder shall be made in accordance with applicable law, the terms
of this Agreement and applicable Company policies and practices as in effect
from time to time, including normal payroll practices, and shall be subject to
all applicable withholdings and taxes.

 

(e)                                  Welfare Benefits and Retirement Plans. 
During the Term, Executive shall be allowed to participate, on the same basis
generally as other similarly situated executive officers of the Company, in all
general employee benefit plans and programs, including improvements or
modifications of the same, which on the Effective Date or thereafter are made
available by the Company or its affiliates to all or substantially all of the
Company’s similarly situated executive officers.  Such benefits, plans, and
programs may include, without limitation, health, vision care, dental care,
medical reimbursement, prescription drug, life insurance, disability protection,
and qualified and non-qualified retirement plans.  Except as specifically
provided herein, nothing in this Agreement is to be construed or interpreted to
increase or alter in any way the rights, participation, coverage, or benefits
under such benefit plans or programs from those provided to similarly situated
executive officers pursuant to the terms and conditions

 

2

--------------------------------------------------------------------------------


 

of such benefit plans and programs.  The Company shall be permitted to modify
such benefits from time to time consistent with any modifications that impact
other similarly situated executive officers of the Company.

 

(f)                                   Fringe Benefits.  During the Term,
Executive shall be entitled to fringe benefits of the kind and quality which are
provided to similarly situated executive officers of the Company in accordance
with the Company’s policies and practices as in effect from time to time.

 

(g)                                  Vacation.  Executive shall be entitled to
paid vacation for up to three (3) weeks during each calendar year, and such
vacation shall be taken in accordance with the Company’s policies and practices
as in effect from time to time.

 

(h)                                 Holidays.  Executive shall be entitled to
paid holidays, personal days, and sick days consistent with the Company’s
policies and practices as in effect from time to time.

 

(i)                                     Reimbursement of Expenses.  Promptly
following presentation of expense statements, receipts, vouchers, or such other
information and documentation as the Company may reasonably require, the Company
shall reimburse Executive for all business expenses that are reasonable and
necessary and incurred by Executive while performing her duties under this
Agreement.

 

(j)                                    Non-exclusivity of Rights.  Nothing in
this Agreement shall prevent or limit Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company and for which Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as Executive may have under any other
agreement with the Company or any of its affiliated companies.  Except as
otherwise provided herein, amounts which are vested benefits or which Executive
is otherwise entitled to receive under any plan or program of the Company at or
subsequent to the date of termination of employment shall be payable in
accordance with such plan or program.

 

4.                                      Termination of Employment.

 

(a)                                 Termination by Company without Cause. The
Company may terminate Executive’s employment and this Agreement for any reason
immediately upon transmittal of written notice to Executive in accordance with
this Agreement.

 

(b)                                 Termination by Company for Cause.  The
Company may terminate Executive’s employment and this Agreement at any time for
Cause.  For purposes of this Agreement, “Cause” for termination of Executive’s
employment by the Company shall be deemed to exist if: (i) Executive is found
guilty by a court of having committed fraud, theft, embezzlement or
misappropriation against the Company or any of its affiliates and such
conviction is affirmed on appeal or the time for appeal has expired;
(ii) Executive is found guilty by a court of having committed a felony or any
other crime involving moral turpitude and such conviction is affirmed on appeal
or the time for appeal has expired; (iii) in the reasonable judgment of the
Board, Executive has compromised Proprietary and Confidential Information (as
defined below) or has engaged in gross or willful misconduct that causes
substantial and material

 

3

--------------------------------------------------------------------------------


 

harm to the business and operations of the Company or any of its affiliates, in
each case the continuation of which will continue to substantially and
materially harm the business and operations of the Company or any of its
affiliates in the future; or (iv) Executive materially breaches this Agreement
and fails to cure such breach within ten (10) days of being informed of such
breach in writing by the Company.

 

(c)                                  Termination by Executive for Good Reason. 
Executive may terminate her employment and this Agreement for Good Reason.  For
purposes of this Agreement, “Good Reason” means, without Executive’s express
written consent, the occurrence of any of the following circumstances if
Executive has given notice of the circumstances within ninety (90) days of the
occurrence and such circumstances have not been fully corrected within thirty
(30) days of the notice given in respect thereof: (i) any material adverse
change in Executive’s title or responsibilities with the Company, (ii) any
material reduction in Executive’s Base Salary, (iii) receipt of notice that
Executive’s principal workplace will be relocated by more than fifty (50) miles
from the job-site immediately prior to the Effective Date, or (iv) if a Change
of Control (as defined below) has occurred, failure to provide for Executive’s
participation in bonus, stock option, restricted stock, incentive awards and
other compensation plans which provide opportunities to receive
compensation that are not less than (x) the opportunities provided by the
Company to similarly situated executive officers of the Company and (y) the
opportunities under any such plans in which the Executive was participating
immediately prior to the date on which a Change of Control occurs.

 

(d)                                 Termination by Executive without Good
Reason.  Executive may terminate her employment and this Agreement for reasons
other than Good Reason upon transmittal of at least sixty (60) days’ written
notice to the Company in accordance with this Agreement.

 

(e)                                  Disability.  The Company may terminate
Executive’s employment and this Agreement at any time Executive shall have
sustained a Disability (as defined below) as determined by the Board, by giving
Executive written notice of its intention to terminate Executive’s employment,
and Executive’s employment with the Company shall terminate effective on the
ninetieth (90th) day after receipt of such notice (the “Disability Effective
Date”).  For purposes of this Agreement, “Disability” means Executive is unable
due to a physical or mental condition to perform the essential functions of her
position with or without reasonable accommodation for a period of three
(3) consecutive months or based on the written certification of a licensed
physician selected by the Board and approved by Executive (which approval shall
not be unreasonably withheld, delayed or conditioned) of the likely continuation
of such condition for such period.

 

(f)                                   Death.  This Agreement and Executive’s
employment shall terminate automatically upon Executive’s death.

 

5.                                      Obligations upon Termination.  Other
than as specifically set forth or referenced in this Agreement, Executive shall
not be entitled to any benefits on or after termination of employment or this
Agreement.

 

4

--------------------------------------------------------------------------------


 

(a)                                 Termination by Company without Cause; or by
Executive for Good Reason.  If (i) the Company terminates Executive’s employment
or this Agreement without Cause during the Term, or (ii) Executive terminates
her employment or this Agreement for Good Reason during the Term, and any such
termination does not occur within two (2) years after the occurrence of a Change
of Control, then the Company shall, after receipt of an executed release
agreement between the Company and Executive, which will consist in substance of
the language attached as Exhibit A (the “Release Document”) pay to Executive,
and Executive shall be entitled to receive, the following:

 

(i)                                     the unpaid portion of Executive’s Base
Salary as of the date of termination of Executive’s employment, pro rated
through the date of termination, and a payment for any vacation Executive has
accrued but not used through the date of termination payable in accordance with
Section 3(d);

 

(ii)                                  promptly following submission by Executive
of supporting documentation, any costs and expenses paid or incurred by
Executive which would have been payable under Section 3(i) if Executive’s
employment had not terminated; and

 

(iii)                               one (1) times Executive’s Base Salary (the
“Severance Payment”), payable within thirty (30) business days of the date of
termination of Executive’s employment.

 

(b)                                 Termination by the Company for Cause; or by
Executive other than for Good Reason.  If (i) Executive’s employment is
terminated for Cause, or (ii) Executive terminates her employment other than for
Good Reason, then this Agreement shall terminate without further obligations by
the Company to Executive under this Agreement, and the Company shall pay
Executive, and Executive shall be entitled to receive, the following:

 

(i)                                     the unpaid portion of Executive’s Base
Salary as of the date of termination of Executive’s employment, pro rated
through the date of termination, and a payment for any vacation Executive has
accrued but not used through the date of termination payable in accordance with
Section 3(d); and

 

(ii)                                  promptly following submission by Executive
of supporting documentation, any costs and expenses paid or incurred by
Executive which would have been payable under Section 3(i) if Executive’s
employment had not terminated.

 

(c)                                  Death.            If Executive’s employment
is terminated by reason of Executive’s death, then this Agreement shall
terminate without further obligations by the Company to Executive’s legal
representatives under this Agreement other than those obligations under the
terms of a Company plan or program that take effect at the date of Executive’s
death, and the Company shall pay Executive’s estate, and Executive’s estate
shall be entitled to receive, the following:

 

5

--------------------------------------------------------------------------------


 

(i)                                     the unpaid portion of Executive’s Base
Salary as of the date of termination of Executive’s employment, pro rated
through the date of termination, and a payment for any vacation Executive has
accrued but not used through the date of termination payable in accordance with
Section 3(d); and

 

(ii)                                  promptly following submission by
Executive’s legal representatives of supporting documentation, any costs and
expenses paid or incurred by Executive which would have been payable under
Section 3(i) if Executive’s employment had not terminated.

 

(d)                                 Disability.  If Executive’s employment is
terminated by reason of Executive’s Disability, then this Agreement shall
terminate without further obligations by the Company to Executive under this
Agreement except for obligations which expressly continue after termination of
employment due to Disability, and the Company shall pay Executive, and Executive
shall be entitled to receive, the following:

 

(i)                                     the unpaid portion of Executive’s Base
Salary as of the date of termination of Executive’s employment, pro rated
through the date of termination, and a payment for any vacation Executive has
accrued but not used through the date of termination payable in accordance with
Section 3(d);

 

(ii)                                  promptly upon submission by Executive of
supporting documentation, any costs and expenses paid or incurred by Executive
which would have been payable under Section 3(i) if Executive’s employment had
not terminated; and

 

(iii)                               any disability benefits payable in
accordance with the Company’s plans, programs and policies as in effect from
time to time.

 

(e)                                  Change of Control.  If (i) the Company
terminates Executive’s employment or this Agreement without Cause during the
Term, or (ii) Executive terminates her employment or this Agreement for Good
Reason during the Term, and any such termination occurs within two (2) years
after the occurrence of a Change of Control, then after receipt of the executed
Release Document:

 

(i)                                     the Company shall pay to Executive, and
Executive shall be entitled to receive, the following:

 

(A)                               the unpaid portion of Executive’s Base Salary
as of the date of termination of Executive’s employment, pro rated through the
date of termination, and a payment for any vacation Executive has accrued but
not used through the date of termination payable in accordance with
Section 3(d);

 

(B)                               promptly following submission by Executive of
supporting documentation, any costs and expenses paid or incurred by Executive
which would have been payable under Section 3(i) if Executive’s employment had
not terminated;

 

6

--------------------------------------------------------------------------------


 

(C)                               one and one-half (1.5) times Executive’s Base
Salary, payable within thirty (30) business days of the date of termination of
Executive’s employment; and

 

(D)                               one and one-half (1.5) times the average of
the Annual Bonuses paid to Executive for the three (3) full fiscal years ending
immediately prior to the date of termination of Executive’s employment, payable
within thirty (30) business days of the date of termination of Executive’s
employment, provided, however that if Executive has not been eligible to receive
an Annual Bonus for three (3) fiscal years at the time of such determination,
then the average under this clause (D) shall be based on the lesser number of
fiscal years for which Executive has been eligible to receive an Annual Bonus,
and provided, further that if Executive has received an Annual Bonus for a
portion of a fiscal year, then the amount of such Annual Bonus shall be
annualized solely for purposes of the determination made under this clause
(D) (collectively, clauses (C) and (D) of this Section 5(e)(i) the “Change of
Control Severance Payment”);

 

(ii)                                  if Executive (and Executive’s eligible
dependants) timely elect participation in the Company’s group health insurance
plan pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) or any Colorado statute that provides for the continuation of
benefits under such plan (“Colorado Continuation Statute”), the Company will pay
the normal monthly employer’s cost of coverage under the Company’s group health
insurance plan for full-time employees toward such COBRA coverage or Colorado
Continuation Statute coverage for twelve (12) months following the date of
termination of Executive’s employment.  Executive acknowledges and agrees that
Executive is responsible for paying the balance of any costs not paid by the
Company under this Agreement which are associated with Executive’s (and
Executive’s eligible dependants’) participation in the Company’s health
insurance plan and that Executive’s failure to pay such costs may result in the
termination of Executive’s (and Executive’s eligible dependants’) participation
in such plan.  The Company’s obligations under this Section 5(e)(ii) will cease
on the date on which Executive becomes eligible for health insurance coverage
under another employer’s group health insurance plan, and, within five
(5) business days of Executive becoming eligible for health insurance coverage
under another employer’s group health insurance plan, Executive shall inform the
Company of such fact in writing; and

 

(iii)                               the Company will arrange to provide for
Executive (and Executive’s eligible dependants) benefits provided under any
vision care, dental care, medical reimbursement, prescription drug, life
insurance and disability protection group insurance plans maintained by the
Company for full-time employees for twelve (12) months following the date of
termination of Executive’s employment.  If and to the extent that the Company
cannot provide coverage to Executive (and Executive’s eligible dependants) under
any such vision care, dental care, medical reimbursement, prescription drug,
life insurance and disability protection group insurance plans (i) solely due to
the fact that Executive is no longer an employee or officer of the Company or
(ii) as a result of the amendment or termination of any vision care, dental
care, medical reimbursement, prescription drug, life insurance and disability
protection group insurance plan, the Company will then pay or provide for the
payment of such vision care, dental care, medical reimbursement, prescription
drug, life insurance and disability protection group

 

7

--------------------------------------------------------------------------------


 

insurance plan during the twelve (12) months following the date of termination
of Executive’s employment.  Executive acknowledges and agrees that Executive is
responsible for paying the balance of any costs not paid by the Company under
this Agreement which are associated with Executive’s (and Executive’s eligible
dependants’) participation in any vision care, dental care, medical
reimbursement, prescription drug, life insurance and disability protection group
insurance plan and that Executive’s failure to pay such costs may result in the
termination of Executive’s (and Executive’s eligible dependants’) participation
in such plan.  The Company’s obligations under this Section 5(e)(iii) will cease
on the date on which Executive becomes eligible for any vision care, dental
care, medical reimbursement, prescription drug, life insurance and disability
protection group insurance plan (but only with respect to the particular
coverage(s) available), and, within five (5) business days of Executive becoming
eligible for any insurance coverage(s) under another employer’s group insurance
plan, Executive shall inform the Company of such fact in writing.

 

For purposes of this Agreement, “Change of Control” means any of the following: 
(i) the dissolution or liquidation of the Company or a merger, consolidation, or
reorganization of the Company with one (1) or more other entities in which the
Company is not the surviving entity, (ii) a sale of substantially all of the
assets of the Company to another person or entity, (iii) any transaction
(including without limitation a merger or reorganization in which the Company is
the surviving entity) which results in any person or entity (other than persons
who are stockholders or affiliates immediately prior to the transaction) owning
fifty percent (50%) or more of the combined voting power of all classes of stock
of the Company, or (iv) during any period of two (2) consecutive years, members
who at the beginning of such period constituted the Board shall have ceased for
any reason to constitute a majority thereof, unless the election, or nomination
for election by the Company’s equity holders, of each director shall have been
approved by the vote of at least a majority of the directors then still in
office and who were directors at the beginning of such period (so long as such
director was not nominated by a person who has expressed an intent to effect a
Change of Control or engage in a proxy or other control contest).

 

(f)                                   Resignation from Boards of Directors.  If
Executive is a director of the Company or any of its affiliates and her
employment is terminated for any reason, Executive shall, if requested by the
Company, immediately resign as a director of the Company and/or any affiliate
and any committees of such boards of directors.  If such resignation is not
received within ten (10) business days after Executive receives written notice
from the Company requesting the resignations, Executive shall forfeit any right
to receive any payments pursuant to this Agreement.

 

(g)                                  Release.  Notwithstanding any other
provision in this Agreement to the contrary, as a condition precedent to
receiving any Severance Payment or Change of Control Severance Payment,
Executive agrees to execute (and not revoke) the Release Document on or before
the thirtieth (30th) business day following the date of termination of
Executive’s Employment, which is when any Severance Payment or Change of Control
Severance Payment is otherwise payable in accordance with Section 5(a)(iii) or
Section 5(e)(i)(C), respectively.  If Executive fails to execute and deliver the
Release Document, or revokes the Release Document, Executive agrees that she
shall not be entitled to receive the Severance Payment or Change of Control
Severance Payment, as applicable.

 

8

--------------------------------------------------------------------------------

 

6.                                      Limitations Under Code Section 409A.
Notwithstanding anything to the contrary in this Agreement, in the event that,
as a result of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) (and any related regulations or other pronouncements), any of the
payments that Executive is entitled to under the terms of this Agreement or any
other plan involving deferred compensation (as defined under Section 409A of the
Code) may not be made at the time contemplated by the terms thereof without
causing Executive to be subject to constructive receipt at a date prior to
actual payment and/or an income tax penalty and interest and the timing of
payment is the sole cause of such adverse tax consequences, the Company will
make such payment on the first day permissible under Section 409A of the Code
without Executive incurring such adverse tax consequences.  In particular, with
respect to any lump sum payment otherwise required hereunder, in the event of
any delay in the payment date as a result of Section 409A(a)(2)(A)(i) and
(B)(i) of the Code, the Company will adjust the payments to reflect the deferred
payment date by crediting interest thereon at the prime rate in effect at the
time such amount first becomes payable, as quoted by the Company’s principal
bank.  In addition, other provisions of this Agreement or any other such plan
notwithstanding, the Company shall have no right to accelerate any such payment
or to make any such payment as the result of any specific event except to the
extent permitted under Section 409A of the Code.  The Company shall not be
obligated to reimburse Executive for any tax penalty or interest or provide a
gross-up in connection with any tax liability of Executive under Section 409A of
the Code.

 

7.                                      Excise Tax-Related Provisions.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, if any payment or benefit Executive would receive from the
Company pursuant to a Change of Control or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this Section 7(a), be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal
to the Reduced Amount (as defined below).  For the avoidance of doubt, a Payment
shall not be considered a parachute payment for purposes of this paragraph if
such Payment is approved by the shareholders of the Company in accordance with
the procedures set forth in Section 280G(b)(5)(A)(ii) and (B) of the Code and
the regulations thereunder, and at the time of such shareholder approval, no
stock of the successor corporation is readily tradable on an established
securities market or otherwise (within the meaning of
Section 280G(b)(5)(A)(ii)(I) of the Code).  The “Reduced Amount” shall be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax, or (y) the Payment or a portion thereof
after payment of the applicable Excise Tax, whichever amount after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax payable by Executive (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greatest amount of the Payment to Executive.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order unless
Executive elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs): by first reducing or
eliminating the portion of the Payments which are not payable in cash and then
by reducing or eliminating cash payments, in each case in reverse order

 

9

--------------------------------------------------------------------------------


 

beginning with payments or benefits which are to be paid the farthest in time
from the Change of Control or other event.

 

(b)                                 All determinations under this Section 7
shall be made by a nationally recognized public accounting or consulting firm
selected by the Company and subject to the approval of Executive, which approval
shall not be unreasonably withheld, conditioned or delayed.  Such determination
shall be binding upon Executive and the Company.  The Company shall bear all
expenses with respect to the determinations by such accounting or consulting
firm required to be made hereunder.

 

(c)                                  The accounting or consulting firm engaged
to make the determinations hereunder shall provide its calculations, together
with detailed supporting documentation, to the Company and Executive within
fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive.

 

8.                                      Ownership and Protection of Intellectual
Property and Confidential Information.

 

(a)                                 All information, ideas, concepts,
improvements, discoveries, and inventions, whether patentable or not, which are
conceived, made, developed or acquired by Executive, individually or in
conjunction with others, during Executive’s employment by the Company or any of
its affiliates (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) which relate to the business, products or
services of the Company or its affiliates (including, without limitation, all
such information relating to corporate opportunities; geological, metallurgical,
and other technical data and information, including operations, reserve
information and exploration data; research, financial and sales data; pricing
and trading terms; evaluations; opinions; interpretations; acquisition
prospects; the identity of customers or their requirements; the identity of key
contacts within the customer’s organizations or within the organization of
acquisition prospects; or marketing and merchandising techniques, prospective
names, and marks), and all correspondence, memoranda, notes, records, data or
information, analyses, or other documents (including, without limitation, any
computer-generated, computer-stored or electronically-stored materials) of any
type embodying any of such items, shall be the sole and exclusive property of
the Company or its affiliates, as the case may be.

 

(b)                                 Executive acknowledges that the Company’s
business is highly competitive and that the Company has developed and owns
valuable information which is confidential, unique and specific to the Company
and its affiliates (“Proprietary and Confidential Information”) and which
includes, without limitation, financial information; geological, metallurgical,
and other technical data and information, including operations, reserve
information and exploration data; marketing plans; business and implementation
plans; engineering plans and processes; models and templates; prospect lists;
technical information concerning products, services and processes; names and
other information (such as credit and financial data) concerning customers and
business affiliates; and other trade secrets, concepts, ideas, plans,
strategies, analyses, surveys and proprietary information related to the past,
present or anticipated business of the Company and its affiliates.  Executive
further acknowledges that

 

10

--------------------------------------------------------------------------------


 

protection of such Proprietary and Confidential Information against unauthorized
disclosure and use is of critical importance to the Company and its affiliates
in maintaining their competitive position.  Executive hereby agrees that she
shall not, at any time during or after her employment by the Company, disclose
to others, permit to be disclosed, use, permit to be used, copy or permit to be
copied, any such Proprietary and Confidential Information (whether or not
developed by Executive and whether or not received as an employee) without the
prior written consent of the Chief Executive Officer of the Company.  Executive
further agrees to maintain in confidence any proprietary and confidential
information of third parties received or of which she has knowledge as a result
of her employment.  The prohibitions of this Section 8(b) shall not apply,
however, to information in the public domain (but only if the same becomes part
of the public domain through means other than a disclosure prohibited
hereunder).  The above notwithstanding, a disclosure shall not be unauthorized
if (i) it is required by law or by a court of competent jurisdiction or (ii) it
is in connection with any judicial, arbitration, dispute resolution or other
legal proceeding in which Executive’s legal rights and obligations as an
employee or under this Agreement are at issue; provided, however, that Executive
shall, to the extent practicable and lawful in any such events, give prior
notice to the Company of her intent to disclose any such Proprietary and
Confidential Information in such context so as to allow the Company or its
affiliates an opportunity (which Executive shall not oppose) to obtain such
protective orders or similar relief with respect thereto as may be deemed
appropriate.

 

(c)                                  All written materials, records, data and
information, analyses, and other documents (including, without limitation, any
computer-generated, computer-stored or electronically-stored data and other
materials), and all copies thereof, made, composed or received by Executive
solely or jointly with others, and which are in Executive’s possession, custody
or control and which are related in any manner to the past, present or
anticipated business of the Company or any of its affiliates (collectively, the
“Company Documents”) shall be and remain the property of the Company, or its
affiliates, as the case may be.  Upon termination of Executive’s employment with
the Company, for any reason, Executive promptly shall deliver the Company
Documents, and all copies thereof, to the Company.

 

9.                                      Covenant Not to Compete and Other
Restrictive Covenants.

 

(a)                                 For a period of twelve (12) months after the
date of termination of employment, Executive shall restrict her activities as
follows:

 

(i)                                     Executive shall not, directly or
indirectly, for himself or others, own, manage, operate, control, be employed by
(whether in an executive, managerial, supervisory or other capacity), consult
with, assist or otherwise engage or participate in or allow her skill,
knowledge, experience or reputation to be used in connection with, the
ownership, management, operation or control of, any company or other business
enterprise engaged in the Subject Business (as defined below) within any of the
Subject Areas (as defined below); provided, however, that nothing contained
herein shall prohibit Executive from making passive investments as long as
Executive does not beneficially own more than one percent (1%) of the equity
interests of a business enterprise listed on a national securities exchange or
publicly traded on a nationally recognized over-the-counter market engaged in
the Subject Business within any of the Subject Areas.  For purposes of this
paragraph, “beneficially own” shall have the same

 

11

--------------------------------------------------------------------------------


 

meaning ascribed to that term in Rule 13d-3 under the Securities Exchange Act of
1934, as amended;

 

(ii)                                  Executive shall not call upon any customer
of the Company or its affiliates for the purpose of soliciting, diverting or
enticing away the business of such person or entity, or otherwise disrupting any
previously established relationship existing between such person or entity and
the Company or its affiliates;

 

(iii)                               Executive shall not solicit, induce,
influence or attempt to influence any supplier, lessor, lessee, licensor,
partner, joint venturer, potential acquiree or any other person who has a
business relationship with the Company or its affiliates, or who on the date of
termination of Executive’s employment is engaged in discussions or negotiations
to enter into a business relationship with the Company or its affiliates, to
discontinue or reduce or limit the extent of such relationship with the Company
or its affiliates; and

 

(iv)                              Without the consent of the Company, Executive
shall not make contact with any of the employees or consultants of the Company
or its affiliates with whom she had contact during the course of her employment
with the Company for the purpose of soliciting such employee or consultant for
hire, whether as an employee or independent contractor, or otherwise disrupting
such employee’s or consultant’s relationship with the Company or its affiliates.

 

For purpose of this Agreement, (x) “Subject Areas” mean (A) the continents of
North America, Central and South America, Africa, Europe and Australia and
(B) the nation of Russia, and (y) “Subject Business” means the business of
creating, financing, or acquiring and managing royalties involving mineral
properties.

 

(b)                                 Acknowledgements.

 

(i)                                     Executive acknowledges that (x) the
compensation provided to Executive during the Term, (y) the agreement to provide
the Severance Payment or Change of Control Severance Payment to Executive in
connection with certain terminations of Executive’s employment, and (z) the
specialized training and the Proprietary and Confidential Information provided
to Executive pursuant to her employment with the Company give rise to the
Company’s interest in restraining Executive from competing with the Company,
that the noncompetition and nonsolicitation covenants are designed to enforce
such consideration, that the Company’s royalty business is worldwide in
geographic scope and that any limitations as to time, geographic scope and scope
of activity to be restrained as defined herein are reasonable and do not impose
a greater restraint than is necessary to protect the goodwill or other business
interest of the Company.  Executive further acknowledges that as an executive of
a publicly traded company she falls within the exception to C.R.S 8-2-113(2)(d),
which exempts executive and management personnel, officers and employees who
constitute professional staff to executive and management personnel from the
prohibitions of non-compete provisions under Colorado law.

 

(ii)                                  Executive and the Company hereby agree to
reasonably allocate an amount of the Change of Control Severance Payment to the
non-competition covenant set forth

 

12

--------------------------------------------------------------------------------


 

in this Section 9, which amount will be established by the parties in good faith
negotiations, relying upon third party advisers to the extent reasonably
determined by the parties, at the time a Change of Control transaction is
reasonably likely or at such earlier time as is determined by the parties in
good faith.

 

(c)                                  Survival of Covenants.  Sections 8 and 9
shall survive the expiration or termination of this Agreement for any reason.
Executive agrees not to challenge the enforceability or scope of Sections 8 and
9.  Executive further agrees to notify all future persons or businesses with
which she becomes affiliated or employed, of the restrictions set forth in
Sections 8 and 9, prior to the commencement of any such affiliation or
employment.

 

10.                               Severability and Reformation.  If any one or
more of the terms, provisions, covenants or restrictions of this Agreement shall
be determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions shall remain in full force and effect, and the invalid, void or
unenforceable provisions shall be deemed severable.  Moreover, if any one or
more of the provisions contained in this Agreement shall for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it shall be reformed by limiting and reducing it to the minimum extent
necessary, so as to be enforceable to the extent compatible with the applicable
law as it shall then appear.

 

11.                               Indemnification.  The Company and Executive
have executed and delivered an Indemnification Agreement (the “Indemnification
Agreement”) dated the same date as this Agreement.  To the extent any provision
set forth in the Indemnification Agreement is in conflict with any provision set
forth in this Agreement, the provision set forth in the Indemnification
Agreement shall govern.  Further, Executive shall be entitled to coverage under
the Directors and Officers Liability Insurance program to the same extent as
other similarly situated executive officers of the Company.

 

12.                               Miscellaneous.

 

(a)                                 Entire Agreement. This Agreement sets forth
the entire agreement between the parties hereto and fully supersedes any and all
prior agreements or understandings, written or oral, between the parties hereto
pertaining to the subject matter hereof.

 

(b)                                 Notices.  Whenever under this Agreement it
becomes necessary to give notice, such notice shall be in writing, signed by the
party or parties giving or making the same, and shall be served on the person or
persons for whom it is intended or who should be advised or notified, by
(i) personal delivery, (ii) Federal Express or other similar overnight service
or (iii) certified or registered mail, return receipt requested, postage prepaid
and addressed to such party at the address set forth below or at such other
address as may be designated by such party by like notice:

 

13

--------------------------------------------------------------------------------


 

 

If to the Company:

 

 

 

Royal Gold, Inc.

 

1660 Wynkoop Street, Suite 1000

 

Denver, CO 80202

 

Attention: Chief Executive Officer

 

 

 

If to Executive:

 

 

 

Karli Anderson

 

3066 S. Saint Paul Street

 

Denver, Colorado 80210

 

In the case of personal delivery, such notice or advice shall be effective on
the date of delivery, in the case of Federal Express or other similar overnight
service, such notice or advice shall be effective on the next business day, and,
in the cases of certified or registered mail, such notice or advice shall be
effective three (3) business days after deposit into the mails for delivery by
the U.S. Post Office.

 

(c)                                  Governing Law and Venue.  This Agreement is
governed by and is to be construed, administered, and enforced in accordance
with the laws of the State of Colorado, without regard to conflicts of law
principles.  If under the governing law, any portion of this Agreement is at any
time deemed to be in conflict with any applicable statute, rule, regulation,
ordinance, or other principle of law, such portion shall be deemed to be
modified or altered to the extent necessary to conform thereto or, if that is
not possible, to be omitted from this Agreement.  Any action or arbitration in
regard to this Agreement or arising out of its terms and conditions, pursuant to
Sections 12(n) and 12(o), shall be instituted and litigated only in the City and
County of Denver, Colorado.

 

(d)                                 Assignment.  This Agreement and Executive’s
rights and obligations hereunder may not be assigned by Executive.  Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect.  The Company may
assign this Agreement and its rights, together with its obligations hereunder,
to an affiliate of the Company or to a person or entity which is a successor in
interest to substantially all of the business operations of the Company.  Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate, successor, person or
entity.

 

(e)                                  Counterparts.  This Agreement may be
executed in counterparts, each of which shall take effect as an original, and
all of which shall evidence one and the same Agreement.

 

(f)                                   Amendment. This Agreement may be amended
only in writing signed by Executive and by a duly authorized representative of
the Company (other than Executive).

 

14

--------------------------------------------------------------------------------

 

(g)                                  Construction.  The headings and captions of
this Agreement are provided for convenience only and are intended to have no
effect in construing or interpreting this Agreement. The language in all parts
of this Agreement shall be in all cases construed in accordance to its fair
meaning and not strictly for or against the Company or Executive.

 

(h)                                 Non-Waiver.  The failure by either party to
insist upon the performance of any one or more terms, covenants or conditions of
this Agreement shall not be construed as a waiver or relinquishment of any right
granted hereunder or of any future performance of any such term, covenant or
condition, and the obligation of either party with respect hereto shall continue
in full force and effect, unless such waiver shall be in writing signed by the
Company (other than by Executive) and Executive.

 

(i)                                     Use of Name, Likeness and Biography. 
The Company shall have the right (but not the obligation) to use, publish and
broadcast, and to authorize others to do so, the name, approved likeness and
approved biographical material of Executive to advertise, publicize and promote
the business of Company and its affiliates, but not for the purposes of direct
endorsement without Executive’s consent.  This right shall terminate upon the
termination of this Agreement.  An “approved likeness” and “approved
biographical material” shall be, respectively, any photograph or other depiction
of Executive, or any biographical information or life story concerning the
professional career of Executive, as approved by Executive from time to time.

 

(j)                                    Right to Insure.  The Company shall have
the right to secure, in its own name or otherwise, and at its own expense, life,
health, accident or other insurance covering Executive, and Executive shall have
no right, title or interest in and to such insurance.  Executive shall assist
Company in procuring such insurance by submitting to reasonable examinations and
by signing such applications and other reasonable instruments as may be required
by the insurance carriers to which application is made for any such insurance.

 

(k)                                 Assistance in Litigation.  Executive shall
reasonably cooperate with the Company in the defense or prosecution of any
claims or actions now in existence or that may be brought in the future against
or on behalf of the Company that relate to events or occurrences that transpired
while Executive was employed by the Company.  Executive’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. 
Executive also shall cooperate fully with the Company in connection with any
investigation or review by any federal, state, or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while Executive was employed by the Company.  The Company shall pay
Executive a reasonable hourly rate for Executive’s cooperation pursuant to this
Section 12(k).

 

(l)                                     No Inconsistent Obligations. Executive
represents and warrants that to her knowledge she has no obligations, legal, in
contract, or otherwise, inconsistent with the terms of this Agreement or with
her continued employment with the Company to perform the duties described
herein.  Executive shall not disclose to the Company, or use, or induce the
Company to use, any confidential, proprietary, or trade secret information of
others. Executive represents and

 

15

--------------------------------------------------------------------------------


 

warrants that to her knowledge she has returned all property and confidential
information belonging to all prior employers, if she is obligated to do so.

 

(m)                             Binding Agreement.  This Agreement shall inure
to the benefit of and be binding upon Executive, her heirs and personal
representatives, and the Company and its successors.

 

(n)                                 Remedies.  The parties recognize and affirm
that in the event of a breach of Sections 8 and 9 of this Agreement, money
damages would be inadequate and the Company would not have an adequate remedy at
law.  Accordingly, the parties agree that in the event of a breach or a
threatened breach of Sections 8 and 9, the Company may, in addition and
supplementary to other rights and remedies existing in its favor, apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security).  In addition,
Executive agrees that in the event a court of competent jurisdiction or an
arbitrator finds that Executive violated Section 9, the time periods set forth
in Section 9 shall be tolled until such breach or violation has been cured. 
Executive further agrees that the Company shall have the right to offset the
amount of any damages awarded to the Company resulting from a breach by
Executive of Sections 8 or 9 against any payments due Executive under this
Agreement.

 

(o)                                 Arbitration.  Other than as stated in
Section 12(n), the parties agree that any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be resolved by
arbitration in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association.  The arbitration shall take place in Denver,
Colorado.  All disputes shall be resolved by one (1) arbitrator chosen by
agreement of the parties in accordance with the National Rules for the
Resolution of Employment Disputes.  The arbitrator shall have the authority to
award the same remedies, damages, and costs that a court could award.  The
arbitrator shall issue a reasoned award explaining the decision, the reasons for
the decision, and any damages awarded.  The arbitrator’s decision shall be final
and binding.  The judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  The arbitration proceedings,
any record of the same, and the award shall be considered Proprietary and
Confidential Information under this Agreement.  This provision and any decision
and award hereunder can be enforced under the Federal Arbitration Act.

 

(p)                                 Voluntary Agreement.  Each party to this
Agreement has read and fully understands the terms and provisions hereof, has
had an opportunity to review this Agreement with legal counsel, has executed
this Agreement based upon such party’s own judgment and advice of counsel (if
any), and knowingly, voluntarily, and without duress, agrees to all of the terms
set forth in this Agreement.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party because of authorship of any provision of this
Agreement.  Except as expressly set forth in this Agreement, neither the parties
nor their affiliates, advisors and/or their attorneys have made any
representation or warranty, express or implied, at law or in equity with respect
to the subject matter contained herein.  Without limiting

 

16

--------------------------------------------------------------------------------


 

the generality of the previous sentence, the Company, its affiliates, advisors,
and/or attorneys have made no representation or warranty to Executive concerning
the state or federal tax consequences to Executive regarding the transactions
contemplated by this Agreement, other than any determination that may be made
pursuant to Section 7(b).

 

(q)                                 Jury Trial Waiver.  THE PARTIES HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH THEY ARE PARTIES INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT.

 

(r)                                    Survival.  The rights and obligations of
the Company and Executive contained in Sections 8, 9 and 12(s) of this Agreement
shall survive the termination of the Agreement.  Following termination of
Executive’s employment and this Agreement, each party shall have the right to
enforce all rights, and shall be bound by all obligations, of such party that
are continuing rights and obligations under this Agreement.

 

(s)                                   Non-disparagement.  Executive shall not
make any disparaging, derogatory or detrimental comments about the Company or
any of its affiliates or any of their directors, officers, employees, partners,
members, managers or shareholders, or any investor or other person or entity
having a business relationship with the Company or any of its affiliates.  The
Company, each of its affiliates and the directors and officers of the Company
and its affiliates shall not make any disparaging, derogatory or detrimental
comments about Executive.

 

(t)                                    Certain Definitions.  For purposes of
this Agreement:

 

(i)                                     an “affiliate” of any person means
another person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person,
and includes subsidiaries;

 

(ii)                                  a “business day” means the period from
9:00 am to 5:00 pm on any weekday that is not a banking holiday in the State of
Colorado; and

 

(iii)                               a “subsidiary” of any person means another
person, an amount of the voting securities, other voting ownership or voting
partnership interests of which is sufficient to elect at least a majority of its
board of directors or other governing body (or, if there are no such voting
interests or no board of directors or other governing body, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first person.

 

[SIGNATURE PAGE FOLLOWS]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
effective as of the day and year first above written.

 

 

 

ROYAL GOLD, INC.

 

 

 

By:

/s/ Tony Jensen

 

Name:

Tony Jensen

 

Title:

President and CEO

 

 

 

 

 

/s/ Karli Anderson

 

KARLI ANDERSON

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

For and in consideration of the payments and other benefits due to Karli
Anderson (the “Executive”) pursuant to the Employment Agreement dated effective
May 15, 2013 (the “Employment Agreement”), by and between Royal Gold, Inc., a
Delaware corporation (the “Company”) and Executive, and for other good and
valuable consideration, Executive hereby agrees, for Executive, Executive’s
spouse and child or children (if any), Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, to forever release, discharge and covenant not to sue
the Company, or any of its divisions, affiliates, subsidiaries, parents,
branches, predecessors, successors, assigns, and, with respect to such entities,
their officers, directors, trustees, employees, agents, shareholders,
administrators, general or limited partners, representatives, attorneys,
insurers and fiduciaries, past, present and future (the “Released Parties”) from
any and all claims of any kind arising out of, or related to, her employment
with the Company, its affiliates and subsidiaries (collectively, with the
Company, the “Affiliated Entities”) or Executive’s separation from employment
with the Affiliated Entities, which Executive now has or may have against the
Released Parties, whether known or unknown to Executive, by reason of facts
which have occurred on or prior to the date that Executive has signed this
Release.  Such released claims include, without limitation, any and all claims
relating to the foregoing under federal, state or local laws pertaining to
employment, including, without limitation, the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000e et. seq., the Fair Labor Standards Act, as amended, 29 U.S.C.
Section 201 et. seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et. seq., the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et. seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701 et. seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601 et. seq., the Older Workers Benefit Protection Act of 1990, the
Pregnancy Discrimination Act, the Equal Pay Act of 1963, the Colorado Civil
Rights Act, the Colorado Anti-Discrimination Act and any and all state or local
laws regarding employment discrimination and/or federal, state or local laws of
any type or description regarding employment, including but not limited to any
claims arising from or derivative of Executive’s employment with, or termination
from, the Affiliated Entities, as well as any and all such claims under contract
or tort law, including, without limitation, any and all claims for wrongful
discharge, breach of implied or express contract, promissory estoppel, breach of
any covenant of good faith and fair dealing, intentional or negligent infliction
of emotional distress, defamation, or any claim that the Company has dealt with
Executive unfairly or in bad faith.  Executive represents and warrants that she
has not sold or otherwise assigned any claim or any portion of any claim to any
third party.

 

Executive has read this Release carefully, acknowledges that Executive has been
given at least twenty-one (21) days to consider all of its terms and has been
advised to consult with an attorney and any other advisors of Executive’s choice
prior to executing this Release.  Executive fully understands that by signing
below Executive is voluntarily giving up any right which Executive may have to
sue or bring any claims against the Released Parties, including any rights and
claims under the Age Discrimination in Employment Act.  Executive also
understands that

 

--------------------------------------------------------------------------------


 

Executive has a period of seven (7) days after signing this Release within which
to revoke her agreement by written notice delivered to the Company in accordance
with the Employment Agreement, and that neither the Company nor any other person
is obligated to make any payments or provide any other benefits to Executive
pursuant to the Employment Agreement until eight (8) days have passed since
Executive’s signing of this Release without Executive’s signature having been
revoked, other than any accrued obligations or other benefits payable pursuant
to the terms of the Company’s normal payroll practices or employee benefit
plans.  Finally, Executive has not been forced or pressured in any manner
whatsoever to sign this Release, and Executive agrees to all of its terms
voluntarily.

 

Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company’s obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to
Executive under the Employment Agreement, any stock option, stock award or
agreements or obligations under any pension, deferred compensation or retention
plan) provided by the Affiliated Entities where Executive’s compensation or
benefits are intended to continue or Executive is to be provided with
compensation or benefits, in accordance with the express written terms of such
plan, program or arrangement, beyond the date of Executive’s termination;
(ii) rights to indemnification Executive may have under the Employment Agreement
or a separate agreement entered into with the Company; or (iii) rights Executive
may have as a shareholder.

 

Executive agrees that Executive shall not make any disparaging, derogatory or
detrimental comments about the Company or any of the Affiliated Entities or any
of their directors, officers, employees, partners, members, managers or
shareholders, or any investor or other person or entity having a business
relationship with the Company or any of the Affiliated Entities.  Executive also
acknowledges that the terms of this Release constitute Proprietary and
Confidential Information (as defined in the Employment Agreement).

 

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.  This Release is governed by and is to be
construed, administered, and enforced in accordance with the laws of the State
of Colorado, without regard to conflicts of law principles.

 

 

 

/s/Karli Anderson

 

KARLI ANDERSON

 

 

 

 

 

ROYAL GOLD, INC.

 

 

 

By:

/s/Tony Jensen

 

Name:

Tony Jensen

 

Title:

President and CEO

 

2

--------------------------------------------------------------------------------
